Citation Nr: 1723733	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  13-22 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for left knee disability.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1991 to February 1994.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Huntington, West Virginia, Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2014, the Veteran testified at a Travel Board hearing before the undersigned.  A copy of the transcript of that hearing has been associated with the claims file.

In June 2015, the Board remanded this case and instructed the Agency of Original Jurisdiction (AOJ) to obtain Social Security Administration (SSA) records and VA treatment records since February 1994.  The AOJ was further instructed to obtain a new VA examination to determine the nature and etiology of any currently diagnosed left knee disorder.  The Board notes that SSA and updated VA medical records have been obtained and associated with the claims file.  Therefore, with regard to the request to obtain outstanding SSA and VA medical records the Board finds there was substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The requested VA examination is addressed in the Remand portion below.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the delay, however, a remand is necessary and further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A, and to afford the Veteran an adequate VA examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In a June 2015 decision, the Board reopened the claim for a left knee disability on the basis of new and material evidence including a May 2009 letter from the Veteran's private treating physician indicating current treatment for left knee patellofemoral pain syndrome and an opinion that the diagnosed left knee disability was "caused and/or brought about" during service.  The Board additionally reopened the claim due to credible lay testimony provided by the Veteran during the January 2014 Board hearing in which he asserted that during active duty service he tripped over his roommates' equipment and smashed his left knee into the concrete floor covered by a rug.  Following the reported in-service incident, the Veteran was diagnosed with Osgood-Schlatter's disease; a congenital condition.  This diagnosis was also noted on his separation examination.

The Board also noted that the evidence of record indicated other potential pathologies involving the Veteran's left knee.  As such, the Board remanded the matter to obtain a VA examination to determine the nature and etiology of any currently diagnosed left knee disability, to include whether the Veteran's diagnosed Osgood-Schlatter's disease pre-existed service, and, if so, whether the condition was aggravated during service.

Following the Board Remand, and prior to receiving a VA examination, VA and private treatment records added to the claims file show diagnoses and treatment for current left knee pathologies including patellofemoral arthritis and chondrocalcinosis.  

A January 2016 VA MRI study of the left knee revealed minimal degenerative changes, the presence of chondrocalcinosis medially and laterally, very small suprapatellar effusion, some fragmentation of the tibial tuberosity "as is seen in the sequelae of old Osgood-Schlatter's disease," and minimal retro-patellar.  A February 2016 VA orthopedic outpatient medical record reviewed the Veteran's prior imaging studies and assessed the following left knee conditions: mild to moderate chondromalacia patella; mild to moderate patella femoral and medial femoral condyle chondromalacia, grade III; and Osgood-Schlatter's disease.

Newly added private medical records included an April 2016 X-ray study revealing chondrocalcinosis of the medial and lateral menisci, mild arthritis of the medial compartment with varus deformity, changes consistent with old Osgood-Schlatter's disease, a bony island in the distal femur, and moderate patellofemoral arthritis anteriorly.  A May 2016 private treatment record noted that a September 2015 scope of the left knee revealed grade 2 patellofemoral arthritis and chondrocalcinosis.  The physician noted a planned total left knee arthroplasty which was subsequently cancelled.  The Veteran reported pain behind the patella when going up and down stairs and getting in and out of the car.  An X-ray study revealed moderate to severe patellofemoral arthritis, mild to moderate medial and lateral compartments, slight varus deformity, and chondrocalcinosis visible in the bilateral meniscus.  

Lastly, SSA records obtained since the June 2015 Remand include an August 2016 internal medicine examination noting that the Veteran reported a diagnosis of pseudogout involving his left knee.

The Veteran was provided with a VA examination in December 2016.  The VA examiner noted that the claimed condition that pertained to the examination was the Veteran's diagnosed left knee Osgood-Schlatter's disease.  In addition, the examiner noted a February 2014 MRI and X-ray study.  The February 2014 MRI study was noted as showing no internal derangement, grade I/II chondromalacia patella, and minimal knee joint effusion.  The examiner also noted that although an MRI did not reveal an anterior cruciate ligament (ACL) tear, a physical examination did reveal positive anterior drawer sign indicating at least laxity or a partial ACL tear.  A February 2014 X-ray study was noted to reveal minimal degenerative changes, small suprapatellar effusion, some fragmentation of the tibial tuberosity noted as sequeala of old Osgood-Schlatter's disease, and chondrocalcinosis.  Based on the imaging studies, the examiner found that degenerative or traumatic arthritis had been documented. 

However, a review of the medical opinions provided by the examiner only show opinions rendered in regards to the Veteran's diagnosed Osgood-Schlatter's disease.  The examiner opined that it was "less likely than not (less than 50% probable)" that the Veteran's diagnosis of Osgood-Schlatter's disease was related or connected to any service related event.  The rationale provided was simply that there was no objective evidence to support such claim.  The examiner additionally opined that it was "less likely as not" that the Veteran's Osgood-Schlatter's disease was aggravated beyond the natural progression by an in-service injury, event or illness."  Again, the stated rationale was simply that there was no objective evidence in the Veteran's records to support the claim.  Further, the examiner opined that after a review of the records there was "no evidence ... found that the Veteran experienced temporary or intermittent symptoms of the pre-existing left knee disability during his period of active duty."  Lastly, the examiner opined that there was no objective evidence found in the records to support a finding that the Veteran developed permanent change in the underlying pathology of his pre-existing left knee disability during his period of active duty.

The Board finds the December 2016 VA examination inadequate for a number of reasons.  First, and most importantly, as noted above the examiner only provided medical opinions as to the Veteran's diagnosed Osgood-Schlatter's disease despite a request for a medical opinion as to the nature and etiology of any currently diagnosed left knee disability.  While the examiner did note several other pathologies relating to the left knee including arthritis, ACL tear, chondromalacia patella and minimal knee joint effusion, for reasons unknown no medical opinion was provided as to the etiology of any other diagnosed left knee disability.  

Second, as to the medical opinions provided, the examiner did not address the Veteran's lay statements regarding the onset of his current left knee disability during service or the continuity of symptoms since the claimed in-service event.  The Veteran asserts that he injured his left knee in a fall during service.  The Board notes an August 1993 service treatment record (STR) noted complaints of left knee pain dating back to a direct blow to the knee cap due to a fall one year prior.  Therefore,   the Veteran's service treatment records support the Veteran's lay statements.  A Veteran is considered competent to report the observable manifestations of his claimed disability such as the occurrence of a fall, receiving treatment and the manifestation of pain.  38 C.F.R. § 3.159(a)(2) (2016); see Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Accordingly, the evidence of record supports a current diagnosis for a left knee disability and an in-service event.  Therefore, the remaining question is whether a diagnosed left knee disability manifested in service, within one year of service, or is otherwise related thereto.  

Lastly, as to the opinions rendered, the only rationale provided was a finding that there was "no objective evidence in the Veteran's records to support such a claim."  Despite a medical record that clearly provides objective evidence, including the above referenced May 2009 letter from the Veteran's private physician and relevant STRs, the brevity of the rationales provided by the examiner prohibits any informed decision on the Veteran's claim.  

As such, the Board finds that a new VA examination is required to address the nature and etiology of the Veteran's diagnosed left knee disability and to properly adjudicate the claim on appeal.  VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A (d)(1) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  The medical examination provided must be thorough and contemporaneous and consider prior medical examination and treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr, 21 Vet. App. at 312

Additionally, compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a duty to ensure compliance with the remand).  As such, the Board finds the December 2016 VA examination inadequate to adjudicate the service connection claim for left knee disability and that a new VA examination is necessary to adjudicate the claim on appeal.  38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159 (c)(4) (2016); See McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).


Accordingly, the case is REMANDED for the following action:

1. With any necessary identification of sources by the Veteran, request all VA treatment records not already associated with the file from the Veteran's VA treatment facilities, and all private treatment records for the Veteran not already associated with the file.

2. Then, schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of any diagnosed left knee disability.  

The examiner should provide the following opinions:

(a) Is it at least as likely as not (50 percent or greater probability) that any diagnosed left knee disability is etiologically related to the Veteran's service, to include arthritis, chondrocalcinosis, ACL tear and Osgood-Schlatter's disease?  

(b) If not, whether it is clear and unmistakable (i.e., whether it is undebatable) that any diagnosed left knee disability, to include arthritis, chondrocalcinosis, ACL tear and Osgood-Schlatter's disease, existed prior to service? 

(d) If so, whether it is clear and unmistakable (i.e., whether it is undebatable) that any diagnosed left knee disability, to include arthritis, chondrocalcinosis, ACL tear and Osgood-Schlatter's disease, underwent an increase in severity during service.  If the examiner finds that a left knee disability did undergo an increase in severity he or she should state whether there is clear and unmistakable evidence that the increase was due to the natural progression of the disease.

The examiner must consider and discuss the relevant STRs and the Veteran's lay statements as to the onset of his current disability and a complete rationale for any opinion rendered must be provided.

If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

3. Then, readjudicate the claim on appeal.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.  The entire claims file, to include a complete copy of this Remand, must be made available to and reviewed by the examiner


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






